BUSSEY, Presiding Judge.
Neil Alton Bass, hereinafter referred to as defendant, entered a plea of guilty to the crime of Obtaining Narcotics by Fraud and Deceit in the District Court of Oklahoma County, Case No. CRF-70-2842, and was, by the court, sentenced to serve two years imprisonment in the state penitentiary at McAlester, Oklahoma. From the judgment and sentence imposed, a timely appeal has been perfected to this Court.
The single issue raised in this appeal is identical with the single assignment of error raised in Bass v. State, Okl.Cr., 489 P.2d 1343, which was decided, this date, adversely to the defendant.
In accordance with the authorities cited therein, and the reasons therein stated, we are of the opinion that the judgment and sentence appealed from should be, and the same is hereby, affirmed.
BRETT, J., concurs.